Ben W. Muse
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: benjamin_muse@fd.org

Counsel for Defendant Aaron James Mileur

                                  UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                      Case No. 3:21-mj-00155-MMS
                              Plaintiff,
                                                                 NOTICE OF INTENT TO
           vs.                                                   PROCEED IN THE DISTRICT OF
                                                                 COLUMBIA
  AARON JAMES MILEUR,
                              Defendant.


         Defendant Aaron James Mileur, through counsel, Ben W. Muse, Assistant Federal

Defender, gives notice of his intent to proceed with his case in the District of Columbia.

He will not waive venue under Federal Rule of Criminal Procedure 58(c).

         DATED at Anchorage, Alaska this 22nd day of March, 2021.

                                                             Respectfully submitted,
                                                             /s/ Ben W. Muse
                                                             Ben W. Muse
                                                             Assistant Federal Defender

                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on March 22, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Ben W. Muse




           Case 3:21-mj-00155-MMS Document 14 Filed 03/22/21 Page 1 of 1
